DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 08 June 2021.
Claims 1-3, 5-10, 12-16, and 19 have been amended.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the communication link manager being configured to: choose, at a first time, a first combination thereof of the wireless communication module, the broadband over power line or the aircraft Ethernet module, for data communication between the aircraft and the external network, the choosing based upon a variety of parameters including availability, speed, security, and costs; determine, based upon the variety of parameters, that a second combination for data communication is needed: and choose, at a second time different from the first time and based upon the variety of parameters, a second combination thereof of the wireless communication module, the broadband over power line or the aircraft Ethernet module, for data communication between the aircraft and the external network, wherein the second combination is different from the first combination.
The closest art presented were U.S. PGPub. No. 20080195259 to Davis et al. and U.S. PGPub. No. 20130055321 to Cline et al., where disclose the aircraft and gate communication over the wireless and broadband over the power line communication.
For claims 2-7, 9-14, and 16-20, they depend on claims 1, 8, and 15 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov